Citation Nr: 1801927	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  12-32 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for lymphedema of the right lower extremity, to include as secondary to service-connected chronic venous insufficiency of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1952 to March 1974.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2010 rating decision in which the Tiger Team, a VA Special Processing Unit, at the RO in Cleveland, Ohio found that new and material evidence had not been received to reopen a claim for service connection for a right leg disability, characterized as swelling in the right lower extremity consistent with lymphedema and postphlebitic syndrome and denied a rating in excess of 40 percent for chronic venous insufficiency of the left lower extremity.  (Jurisdiction of the appeal remained with the RO in Atlanta, Georgia.)  In September 2011, the appellant filed a notice of disagreement (NOD).  In September 2012, a statement of the case (SOC) was issued and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2012. 

On his VA Form 9, the Veteran requested a Board video-conference hearing. The Veteran was scheduled for the requested hearing on April 27, 2016.  The Veteran did not attend the scheduled hearing and the Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran cancelled his hearing.  Also, the Veteran has not requested that his hearing be rescheduled and in the June 2016 appellant's brief, the Veteran's representative made no mention of a Board hearing.  Under these circumstances, the Board determined that the Veteran's prior request for a Board hearing has been withdrawn. 

In May 2016, this appeal was advanced on the Board's docket, pursuant to 38 U.S.C. § 7107 (a)(2) (2012) and 38 C.F.R. § 20.900 (c) (2016).

In July 2016, the Board found that because evidence received since a December 2003 denial of the Veteran's claim for service connection for a right leg disability included new and material evidence received prior to the expiration of the appeal period, the criteria for reconsideration of the claim for service connection for a right leg disability, pursuant to 38 C.F.R. § 3.156(b), was warranted.  The Board then remanded for additional development the claim for service connection for a right leg disability (characterized as lymphedema of the right lower extremity, to include as secondary to service-connected chronic venous insufficiency of the left lower extremity), and the claim for an increased rating for his service-connected chronic venous insufficiency of the left lower extremity. 

After accomplishing further action, the agency of original jurisdiction (AOJ) continued to deny the claims for service connection for lymphedema of the right lower extremity and for an increased rating for his service-connected chronic venous insufficiency of the left lower extremity(as reflected in an August 2016 supplemental SOC (SSOC)), and returned these matters to the Board. 

In December 2016, the Board again remanded the claims on appeal for additional development.  After accomplishing further action, the AOJ again continued to deny the claims (as reflected in a May 2017 SSOC), and returned these matters to the Board. 

In July 2017, the Board decided the higher rating claim, but again remanded to the AOJ the service connection claim for further action.   After accomplishing further action, the AOJ again continued to deny the claim  (as reflected in an October 2017 SSOC), and returned this matter to the Board.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been review


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided.

2.  While the Veteran has been diagnosed with lymphedema of the right lower extremity, no such condition was shown in service or for years after the Veteran's discharge from active service, and there is no specific argument, or medical evidence or opinion even suggesting that the disability is medically-related to service.

3.  Competent, probative medical opinion evidence weighs against a finding that there exists a medical nexus between lymphedema of the right lower extremity, and either service or service-connected chronic venous insufficiency of the left lower extremity, as alleged.  


CONCLUSION OF LAW

The criteria for service connection for a lymphedema of the right lower extremity, to include as secondary to service-connected chronic venous insufficiency of the left lower extremity,  are not met.  38 U.S.C. § 1110, 5103, 5103A, 5107(b) (2012); 38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. § 5100, 5102, 5103, 5103A, 5106, 5107, and 5126(2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004) and  Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

Here, in an August 2010 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims at issue, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter also gave notice of the information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The December 2010 RO rating decision reflects the initial adjudication of the claim after issuance of this letter. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, post service private treatment records, and reports of VA examinations dated in August 2010, August 2016, April 2017, and October 2017 to address the diagnosis and etiology of the Veteran's claimed condition.  The VA examinations with opinions obtained were based upon an accurate review of the factual history as well as examinations of the Veteran, and cite to specific findings and rationale to support the conclusions reached.  The examiners exhibited sufficient medical expertise to perform the examinations and the examinations are adequate for appellate review.  The Board finds that no additional AOJ action to further develop the claim herein decided, prior to appellate consideration, is required. 

As noted, these claims were remanded on three occasions, and the Board finds that there has been sufficient compliance with the prior remands.  A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v West, 11 Vet. App. 268, 271 (1998).  

In July 2016, the Board remanded the matter on appeal to obtain updated VA treatment records and afford the Veteran additional VA examinations.  Updated treatment records were associated with the Veteran's electronic claims file and VA examination dated in August 2016 in connection with the Veteran's claimed disability were conducted.  In December 2016, the Board again remanded the matter at issue and requested an additional examination in connection with the Veteran's claim.  However, the Board found that the requested medical opinion did not comply with the Board's instructions again remanded the claim in July 2017.  Additional addendum medical opinion dated in October 2017 was obtained that conformed to the July 2017 remand requests.

Accordingly, the Board finds that the AOJ has substantially complied with the Board's remand directives with respect to the claim herein decided, and no further action in this regard is required.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-06 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). 

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on the claim on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1,8 (1999). 

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995). 

Considering the pertinent evidence of record in light of the governing legal authority, the Board finds that the claim on appeal must be denied.  

The Board notes, at the outset, that all of the evidence of record in the electronic claims file (in VBMS and Virtual VA) has been reviewed. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.   Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, with respect to the claim herein decided.

Although the AOJ adjudicated the claim on both direct and secondary basis, no specific argument has been advanced with respect to direct service connection.    The Veteran's service treatment records were reviewed and they are silent for any complaints, findings or diagnosis/es relative to the  right lower extremity. Furthermore, as noted below, by the Veteran's own admission, symptoms of the disability did not manifest until a few years after his discharge from service, and there is no medical suggestion whatsoever that the disability had its onset during service or is otherwise medically-related to service..  

The Veteran was afforded a VA examination in August 2010.  The Veteran reported his right lower extremity began swelling beginning three years after he left service.  On examination, the examiner noted that the Veteran's legs were so swollen that he was unable to put a cuff large enough to measure blood pressure in the lower extremities.  The examiner concluded that he was unable to determine the etiology of the swelling or lymphedema.

In a July 2016 Board remand, the Board noted that it was the Veteran's belief that his lymphedema of the right lower extremity is secondary to his service-connected left leg disability.  The Board found that the questions of whether the Veteran's lymphedema of the right lower extremity was caused or aggravated by his service-connected chronic venous insufficiency of the left lower extremity are a medical questions for which the medical evidence of record were  insufficient to resolve.  The Board instructed the RO to schedule the Veteran for an additional VA examination. 

The Veteran was afforded a VA examination in August 2016.  The examiner opined that the Veteran's lymphedema of the right lower extremity is less likely than not (less than 50 percent) caused or aggravated by his service-connected chronic venous insufficiency of the left lower extremity.  

In a December 2016 Board remand, the Board found that the August 2016 examination did not comply with the Board's prior remand directives.  The Board instructed the RO to obtain an additional medical opinion.

The Veteran was afforded another VA examination in April 2017.  The examiner conducted an in-person examination and reviewed the VA electronic folder.  The examiner stated that she was unable to palpate the Veteran's pulses in his right leg as it was bandaged.  The examiner opined that the Veteran's lymphedema of the right lower extremity is less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that there is no evidence that the Veteran had swelling in his right leg while in the military.  The examiner also opined that the Veteran's lymphedema of the right lower extremity is less likely than not (less than 50 percent probability) proximately due to or the result of Veteran's service-connected chronic venous insufficiency of the left lower extremity.  The examiner reasoned that chronic venous insufficiency of the left leg cannot cause lymphedema of the right leg.  

In a July 2017 Board remand, the Board found that the examiner opinion for secondary service connection was a conclusive statement that there was no causal relationship between left lower venous insufficiency and lymphedema of the lower right extremity.  The Board instructed the RO to obtain an addendum medical opinion.

In October 2017, the AOJ obtained an addendum medical opinion.  The physician noted that he reviewed all available records.  The physician opined that the Veteran's lymphedema of the right lower extremity is less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The physician reasoned that the etiology of lymphedema of the right lower extremity is unknown and stated that primary lymphedema is rare and secondary lymphedema can be due to many causes.  The physician then stated that the Veteran has multiple conditions that could have caused his current lymphedema of the right lower extremity.  The physician also opined that the Veteran's lymphedema of the right lower extremity is less likely than not (less than 50 percent probability) proximately due to or the result of Veteran's service-connected chronic venous insufficiency of the left lower extremity.  The physician reasoned that pathophysiologically, it is impossible for chronic venous insufficiency of the left lower extremity or a left Achilles of the left lower extremity to cause lymphedema of the right lower extremity.  

As for the medical opinion evidence of the record, after reviewing the claims file, taking a thorough medical history from the Veteran, and examining the Veteran, the August 2010, April 2017 examiners were unable to determine an etiology for lymphedema of the right lower extremity.  As such, while such  conclusions do not weigh against the claim, they are also not supportive of the claim.

Moreover, the October 2017 VA examiner directly address the etiology of the right lower extremity, to include a secondary relationship, if any, between that disability and the Veteran's service-connected, chronic venous insufficiency of the left lower extremity, provided comments that weigh against the claim.  Consistent with the  evidence of record, the examiner noted that there was no evidence of lymphedema of the right lower extremity in service, and found such a secondary relationship less likely than, based on a determination that such a relationship is pathophysiologically impossible.  The Board accepts this  opinion-based on examination of the Veteran and consideration of the evidence and medical principles involved-as  probative of the medical nexus question.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007). 

Significantly, neither  the Veteran nor his representative has presented or identified any existing, documented medical evidence or opinion that actually supports the claim that there exists a medical relationship between the right and left lower extremity disabilities.  Furthermore, as for any assertions by the Veteran and/or his representative in this regard, the f a medical relationship between to diagnosis and/or medical etiology, the Board finds that such assertions do not provide persuasive evidence in support of the claim.  The medical matter of the etiology of the disability at issue is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to report symptoms or other matters within their personal knowledge, and to provide opinions on some limited medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matter of the  etiology of the right lower extremity disability at issue is a  complex medical matter that fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As the Veteran and his representative are not shown to be other than laypersons without appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  Id.  As the lay assertions in this  regard have no probative value, the Veteran can neither support his claim, nor counter the probative  etiology opinion of record, on the basis of lay assertions, alone. 

For all the foregoing reasons, the Board finds that the claims for service connection for lymphedema of the right lower extremity, to include as secondary to service-connected chronic venous insufficiency of the left lower extremity, must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 






      (CONTINUED ON NEXT PAGE)


ORDER

Service connection for lymphedema of the right lower extremity, to include as secondary to service-connected chronic venous insufficiency of the left lower extremity, is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


